UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4080
ANTHONY LEON SCOTT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-98-854)

                      Submitted: June 25, 2002

                       Decided: July 11, 2002

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SCOTT
                              OPINION

PER CURIAM:

   Anthony Leon Scott appeals the district court’s revocation of his
supervised release and corresponding twenty-four month term of
imprisonment. Scott’s attorney filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), asserting that there are no merito-
rious issues presented in this appeal, but raising questions as to
whether sufficient evidence existed to establish by a preponderance
of the evidence that Scott violated the terms of his supervised release
and whether the court erred in imposing Scott’s twenty-four month
sentence. Scott was notified by counsel of his right to file a supple-
mental brief and has elected to do so. His contentions center around
the same insufficiency of the evidence claim raised by counsel.

   We review a district court’s revocation of supervised release for
abuse of discretion. See United States v. Davis, 53 F.3d 638, 642-43
(4th Cir. 1995). The district court need only find a violation of a con-
dition of the supervised release by a preponderance of the evidence.
See 18 U.S.C.A. § 3583(e)(3) (West 1994 & Supp. 2001); Johnson v.
United States, 529 U.S. 694, 700 (2000).

   Upon careful review, we conclude the district court possessed
ample evidence to find by a preponderance of the evidence that Scott
committed one Grade B violation of the conditions of his supervised
release and two Grade C violations. The court also correctly sen-
tenced Scott within the guideline sentencing range for a Grade B vio-
lation. To the extent Scott’s informal supplemental brief raises
different facts or contentions regarding the sufficiency of the evi-
dence, we reject them as meritless. Accordingly, we affirm the judg-
ment of the district court and the sentence it imposed.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
                       UNITED STATES v. SCOTT                       3
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED